 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet I



                                      UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas

              UN1TED STATES OF AMERICA                                ~ AMENDED JUDGMENT IN A CRIMINAL CASE*
                                 v.                                   ) (For Revocation of Probation or Supervised ReleaJr'   ILE D
                     KEENAN McCLURE                                   )                                          EASTlf::~N°ciYJr'i!fJT'i'k_lfli1sAS
                                                                      )
                                                                      ) Case No.     4:16-cr-00104-JM-01
                                                                      ) USM No. 30848-009
                                                                      )
                                                                      )   Moll Sullivan
                                                                                                                                                LERK
THE DEFENDANT:
~ admitted guilt to violation of condition(s) Mandatory & Special                        of the term of supervision.
•       was found in violation ofcondition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                             Violation Ended
1 - Mandatory                  Violation of state, federal, or local crime                                    01/30/2019
2 - Mandatory                    Failure to refrain from use of controlled substance                          12/18/2018

4 - Special (14)                 Failure to participate in a substance abuse treatment program                02/21/2019

5 - Special (15)                 Failure to participate in mental health treatment as directed                12/26/2018
7 - Mandatory                Violation of state, federal, or local crime                                   02/15/2019
       The defendant is sentenced as provided in pages 2 through       2            of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
!ill'   The defendant has not violated condition(s) Numbers 3,6, & 8         and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic c1rcumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 2037                       10/17/2019

Defendant's Year of Birth:            1990

City and State of Defendant's Residence:
North Little Rock, Arkansas
                                                                          U.S. DISTRICT JUDGE JAMES M. MOODY JR.
                                                                                                 Name and Title of Judge


                                                                                           to\~\\'\       Date




  *amended to correct case number
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2- lmprisonment
                                                                                           Judgment - Page   -=2-    of   2
DEFENDANT: KEENAN McCLURE
CASE NUMBER: 4:16-cr-00104-JM-01


                                                             IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
            24 MONTHS with no supervised release to follow




    ~ The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant participate in residential substance abuse treatment.

The Court recommends the defendant be designated to FCI Forest City, AR to be close to family.

   ~ The defendant is remanded to the custody of the United States Marshal.

   D The defendant shall surrender to the United States Marshal for this district:
        D     at   _________ D                        a.m.      D    p.m.    on
        D     as notified by the United States Marshal.

   D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        D     before 2 p.m. on
        D     as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                    to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                       UNITED STATES MARSHAL


                                                                            By---------------------
                                                                                 DEPUTY UNITED STATES MARSHAL
